Citation Nr: 1129692	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  08-00 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, secondary to service-connected diabetes mellitus.

5.  Entitlement to a higher initial evaluation for diabetes mellitus, evaluated as zero percent disabling prior to May 8, 2007 and evaluated as 20 percent beginning May 8, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty most recently from September 1968 to September 1970, and from March 1973 to June 1991.  Service personnel records reflect he served in Vietnam and Saudi Arabia.  

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in April 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma in which service connection was granted for diabetes mellitus, assigning a zero percent evaluation effective in January 2007, and in which service connection for bilateral upper and lower extremity peripheral neuropathy was denied.

In a September 2007 rating decision, the evaluation assigned diabetes mellitus was increased to 20 percent, effective in May 2007.  As this increased rating does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim, the issue concerning entitlement to an increased rating for diabetes mellitus is still pending.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran seeks higher initial evaluations for his diabetes mellitus and service connection for bilateral lower and upper extremity peripheral neuropathy secondary to his service-connected diabetes mellitus.

After reviewing the case, the Board determines that further development is required prior to the completion of appellate action.

At the outset, the Board notes that the Veteran was service connected for postoperative fusion of T10 through T12 with neuropathy, left lower extremity, and ulnar nerve distribution paresthesia in the left hand in a September 1991 rating decision.  The disabilities were evaluated as 40 percent and 10 percent disabling, respectively, effective the day after the Veteran was discharged from active duty.

In a December 2007 rating decision, the RO granted separate service connection for neuropathy of the left lower extremity, evaluating the disability as 20 percent disabling, effective in January 2007.  The 10 percent evaluation assigned the ulnar nerve distribution paresthesia left hand was confirmed and continued.

Concerning the claim for service connection for peripheral neuropathy of the bilateral upper and lower extremities as secondary to diabetes mellitus, VA examinations conducted in February and November 2007 did not diagnose any neurological disability other than the already service-connected left upper and lower neurological conditions, despite objective findings of right lower sensory deficit in February 2007.

The February 2007 VA examination shows a diagnosis of diabetes type II without residuals and subjective complaints of neuropathy without objective findings.  Paresthesia in the left hand was also diagnosed, but the examiner noted that the condition had been service connected since 1991, which predates the onset of diabetes.  However, the report reflects objective findings of decreased sensation to pin prick on the entire lower extremity.  The examiner provided no rationale for the lack of diagnosis concerning the findings of decreased sensation in the right lower extremity, and no rationale for finding that the left upper extremity neuropathy was unrelated to the diabetes mellitus.  

The November 2007 VA examination shows diagnoses of compression fracture of T12, status post fusion of T10-T12; lumbosacral degenerative disc disease with left lumbar radiculopathy affecting the left and lower extremity with weakness and hypesthesia; and ulnar compression neuropathy in the left upper extremity.  The examiner opined that the Veteran's left foot drop was most likely related to his spine disease, but again provided no rationale.  Right foot drop was not found.

The February 2007 VA examination was conducted by a nurse practitioner and overseen by a medical doctor.  The November 2007 VA examination was conducted by the medical doctor who oversaw the February 2007 examination.  Notwithstanding, neither examiner discussed whether the now-diagnosed diabetes mellitus may have aggravated the service-connected left upper and lower neuropathy or caused additional neuropathy.  And, neither examiner addressed findings of decreased sensation in the Veteran's right lower extremity in February 2007.  

Moreover, in his substantive appeal, the Veteran argued that his claimed peripheral neuropathy in the bilateral upper and lower extremities was the result of exposure to Agent Orange.  As noted above, the Veteran served in Vietnam.

Review of the record shows findings of sensory deficit in the bilateral legs in January 2005 VA examination by fee basis.

The symptoms of sensory deficit in the Veteran's right lower extremity, and the question of aggravation of service-connected and non-service connected disabilities by the now-service connected diabetes mellitus must be addressed.  The question of direct service connection or service connection as the result of exposure to Agent Orange must also be addressed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 3.159(c)(4) (2010); see also 38 C.F.R. § 3.309(e) (2010); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Concerning the appeal of the initial evaluation assigned the diabetes mellitus, the last VA examination afforded the Veteran concerning his diabetes mellitus was conducted in February 2007.  The purpose of the examination was to establish service connection and the Veteran has asserted his diabetes mellitus is worse than originally evaluated.  The most recent treatment records present, and the most recent statement proffered by his treating VA physician are dated in June 2008.  A new VA examination is required to assess the current level of severity of the Veteran's diabetes mellitus.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (United States Court of Appeals for Veterans Claims determined contemporaneous examination required because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

In May 2007, the Veteran identified a private treating health care provider who treated him for his nerve condition in 2005 and 2006.  The RO attempted to obtain these records in October 2007, to no avail.  The hospital responded in October 2007 that the individual the RO identified could not be located in their records and asked that more information be provided.  The record does not show that the RO either provided additional information to the Hospital or informed the Veteran that the identified records could not be obtained.  Another attempt to obtain these records must be made, and the Veteran should be informed of the results.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to identify any private and/or VA treatment he has received for service-connected diabetes mellitus and bilateral upper and lower extremity neuropathy since June 2008.  Obtain releases of private medical records where necessary.  Obtain copies of any and all identified treatment records, including from the McBride Clinic/Orthopedic Hospital in Oklahoma City, Oklahoma.  

In addition, obtain copies of any and all treatment records from the VA Medical system in Oklahoma and any other VAMC the Veteran may identify since June 2008.  If no additional treatment records are available for this time period, it should be so stated.

All requests and responses, positive and negative, should be associated with the claims file.  Take all follow-up actions indicated.  If the records cannot be obtained, inform the Veteran so that he may attempt to obtain them himself.

2.  The RO/AMC should afford the Veteran a VA examination by a neurologist to determine the nature, extent, and etiology of any bilateral upper and lower extremity neuropathy.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should note such review.

For any and all neuropathy identified in the bilateral upper and lower extremities, the examiner must offer an opinion as to:

a) whether it is at least as likely as not that any such neuropathy is the result of the service-connected diabetes or is the result of aggravation by the service-connected diabetes mellitus or, in the alternative
b) whether it is at least as likely as not that any such neuropathy is in any other way the result of the Veteran's active service, including exposure to the herbicide Agent Orange, or is the result of any other service-connected disability-either secondary or as the result of aggravation.

A complete rationale must be provided for each opinion.

3.  The RO/AMC should afford the Veteran a VA examination to determine the severity of the service-connected diabetes mellitus.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should note such review.

4.  The RO/AMC should advise the Veteran in writing that it is his responsibility to report for VA examination, to cooperate with the development of his claims, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any ordered examination, obtain documentation that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination, to include whether any notice that was sent was returned as undeliverable.

5.  To help avoid future remand, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

